UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1733


In re: ANTONIO PARNELL, a/k/a Antonio Jones, a/k/a Anthony Shaw, a/k/a Jerry L.
Cagle,

                    Petitioner.



         On Petition for Writ of Mandamus. (2:20-cv-00145; 2:18-cr-00147-1)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Antonio Parnell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Parnell petitions for a writ of mandamus, alleging that the magistrate judge

has unduly delayed in acting on his 28 U.S.C. § 2255 motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket sheet

reveals that the magistrate judge recently took significant action on Parnell’s § 2255

motion. Accordingly, we deny the mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2